Case 1:21-mj-01516-TMD Document 2 Filed 06/03/21 Page 1 of 1

                                                                ____ FILED ___ ENTERED
                                                                ____ LOGGED _____ RECEIVED

                                                                11:09 am, Jun 03 202
                                                                AT BALTIMORE
                                                                CLERK, U.S. DISTRICT COURT
                                                                DISTRICT OF MARYLAND
                                                                BY ______________Deputy
                                             1:21-mj-1516 TMD
